Case 5:19-cv-05057-JLV Document 36 Filed 11/23/20 Page 1 of 4 PagelD #: 494

Mel Marin November 15, 2020
Box 371401
San Diego, CA 92137
Plaintiff
Pro Se

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF SOUTH DAKOTA
MEL MARIN, CIV 19-5057-JLV
Plaintiff, NOTICE OF AND MOTION
TO AMEND COMPLAINT

Vv.

WELLS FARGO, N/A,
CLEAR RECON,

Defendant.

Plaintiff seeks to AMEND the First Amended Complaint to make only one
content change, to make clear at J] 82-83 that the parties do not admit the loan was
ever consummated, where the prior wording could have accidentally implied
completion and they did not have access to a law library at that drafting to look up
definitions carefully. Trust deeds may have been signed, but no loan money was
paid to sister and no promissory note was delivered to her, so there was no
consummation so no statutes of limitation ran from consummation.

An amendment must be allowed unless it would be futile. This change
Case 5:19-cv-05057-JLV Document 36 Filed 11/23/20 Page 2 of 4 PagelD #: 495

would not be futile. Jin v. Metropolitan Life Ins. Co., 310 F.3d 84, 101 [21](2nd
Cir. 2002)(amendment is freely given unless it is futile, in bad faith, or would
unduly prejudice opposing party; outright refusal without justifying reason is an

abuse of discretion).

DATED: November 15, 2020 WtAWMe—
Mel Marin |

PROOF OF MAILING

Plaintiff declares under penalty of perjury that on this date he mailed by first
class mail the attached MOTION TO AMEND and PROPOSED COMPLAINT to
the following:

J. Crisman Palmer Jordana Bauman
Gunderson Palmer 415 Laurel St., FRONT PMB 440
Box 8045 San Diego, CA 92101

Rapid City, SD 57709

DATED: November 15, 2020 WMA eK
Mel Marin

 

 
Case 5:19-cv-05057-JLV Document 36 Filed 11/23/20 Page 3 of 4 PagelD #: 496

 
 
